 

i .
'A`O l99A (Rev. l2/l I- EDCA [Fresno]) Order Setting Conditions of Release Page 1 of 3 Pages

 

UNITED STATES DISTRICT COURT §§ §_W 1 l

u'

 

 

for the
Eastern District of California FEB 2 6 25‘!9
cLEFu<, u.s. nlsTFncT coum

UNITED sTATEs or AMERICA, §¢STERN D'STH'°T ° »`L' `°F‘N'A

) DEPUTY CLEF|K

v. )

) Case No. 1:19-mj-00041-BAM

BRIAN WALLACE, )

 

ORDER SETTING CONDITIONS OF RELEASE
I'l` IS ORDERED that the defendant’s release is subject to these conditions:
(l) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § l4l35a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at: U.S. DISTRICT COURT, 2500 Tulare Street, Fresno, California

Place

 

U.S. MAGISTRATE JUDGE SHEILA K. OBERT() in Courtroom 7 (unless another courtroom is designated)

 

on MARCH 22, 2019 at 2:00 PM

Date and T¢'me

 

If blank, defendant will be notified of next appearance

(5) The defendant must sign an Appearance and Compliance Bond, if ordered.

Copies to: Defendant (through PRETRIAL SERVICES) PRETRIAL SERVICES US ATTORNEY l
US MARSHAL) l

 

‘JAO 1995 (Rev. 09/08- EDCA [Fresno]) Additional Conditions of Release (Gcncral) Page - of` - Pages

WALLACE, Brian Andrew Johnathan
Doc. No. 1:19-MJ-00041-BAM-1
ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods will not by 1tself reasonably assure the appearance of the defendant and the safety
of other persons and the community, it is FURTHER ORDERED that the release of the defendant` is subject to the conditions marked
below:

E'l (6) The defendant is placed in the custody of:
Name of person or organization Denize Lynn Borges

who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the
appearance of the defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the
defendant violates any conditions of release or disappears

SIGNED: %LW
CUST AN

lZl (7) The defendant must:
|Zl (a) report on a regular basis to the following agency:
Pretrial Services and comply with their rules and regulations;
lZl (b) report in person to the Pretrial Services Agency in Sacramento, California, on the first working
day following your release from custody;

lZl (c) avoid all contact, directly or indirectly, with any person who is or may become a victim or
potential witness in the investigation, unless in the presence of counsel or otherwise approved
in advance by the PSO;

IZI (d) reside at a location approved by the PSO, and not move or be absent from this residence for

more than 24 hrs. without prior approval of PSO; travel restricted to Eastern District of
California, unless otherwise approved in advance by PSO;

(e) cooperate in the collection of a DNA sample;

(i) report any contact with law enforcement to your PSO within 24 hours;

(g) seek and/or maintain employment, and provide proof thereof to the PSO, upon request;

(h) not possess, have in your residence, or have access to a firearm/ammunition, destructive
device, or other dangerous weapon; additionally, you must provide written proof of divestment
of all fireanns/ammunition, currently under your control; and,

(i) surrender your Canadian pas sport to the Clerk, United States District Court, and must not apply
for or obtain a passport or any other travel documents during the pendency of this case.

El|§ll§l|§l

El

'_____

AO’199C (§ev. 09/08- EDCA [Fresno]) Advicc of Pena|tics Page 3 of 3 Pages

ADVICE OF PENALTIES AND SANCTIONS

 

TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt ofcou1t and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (:'.e., in addition to) to any other sentence you receive.

lt is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

If, alter release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(l) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;
(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not
more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both. l

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In `
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant
I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. l promise to obey all

conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.

5-1/»%»/

De)?zndam ’s Signamre

Directions to the United States Marshal

( ) The defendant is ORDERED released alter processing

W/d d r/L

VJudr'cr'al Ojfcer s SignH l e

BARBARA A. McAULIFFE, U.S. MAGISTRATE JUDGE

Pr¢'nted name and title

DISTRIBUT|ON: COURT DEFENDANT PRETRlAL SERVICE U.S. ATTORNEY U.S. MARSHAL

